Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20060245354), in view of Hodge (US9003406), further in view of Jodoin (US 10318285), Abbondanzio (US 20130191543) and Wang (US 20140282395).

Regarding Claim 1, Gao (US20060245354) teaches
A system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
simultaneously maintaining a first workspace and a second workspace, the first workspace configured to maintain a first set of configurations for an information technology infrastructure for a software application, the second workspace configured to maintain a second set of configurations for the information technology infrastructure for the software application (Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application) Examiner Comments:  The application instances in Gao are interpreted to the claimed worksapces; 
the information technology infrastructure comprising a plurality of resource types, the resource types comprising a hardware resource type, a software resource type, and a network resource type, the hardware resource type comprising hardware resources, the software resource type comprising software resources, and the network resource type comprising network resources (Paragraph 0010, Embodiments of the present invention provide a first mechanism to deploy multiple instances of an application in a data center; Paragraph 0033, data center 400 includes resources, such as, customer 402, server 404, Virtual Local Area Network (VLAN) 406, subnet 408, router 410, switch 412, software products 416, load balancer 418, and data container 420) Examiner Comment:  The datacenter is interpreted to the claimed information technology infrastructure.  The server 404 is interpreted to hardware resource type.  The software products 416 are interpreted to software resource type, and VLAN 406 is interpreted to network resource type
generating, based at least on the first workspace and/or the second workspace, an execution plan that includes one or more operations to apply, to the information technology infrastructure, the one or more new configurations specified in the configuration file (Paragraph 0040, deployment plan template 500 is created by the mechanism of the present invention for each application that requires multiple instances. Deployment plan template 500 describes what data center resources are needed and configured, as well as, software modules that need to be installed on the servers; Paragraph 0041, At runtime, deployment parameter set 502 is exposed to the user via a user interface. The user is prompted for resolution of the parameter values in deployment parameter set 502. After the user enters the parameter values, corresponding deployment plan 504 is generated) Examiner comments: The deployment plan in Gao is interpreted to teach the claimed execution plan ; 
and applying, based at least on the execution plan, the one or more new configurations including by at least provisioning, modifying, and/or de-provisioning one or more resources at the information technology infrastructure (Paragraph 0042, When the scheduled deployment time arrives, data center automation system 508 retrieves deployment plan 504 that is sufficient to deploy application instance of logical application model 506 to the data center).

Gao did not specifically teach
the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application
the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type;
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure,
a multi-cloud computing environment.

However, Hodge (US9003406) teaches 
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure (7:12-67, provisioning environment 212 comprises installing the virtual machines comprising environment template 206 on a virtual computing host. In some embodiments, the process of provisioning environment 212 is affected by environment configuration 210. In some embodiments, the enterprise software client provides environment template configuration 210 to customize the process of provisioning environment 212).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

	Gao and Hodge did not teach
the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type,
a multi-cloud computing environment.

	However, Jodoin teaches
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type (8:49-67, a PreProd Stage 108B (preproduction) may be deployed based on a PreProd infrastructure template 106B (preproduction infrastructure template) and may, furthermore, specify a configuration that is different from those specified in the beta stage--as an example, service code 110 running on a virtual machine instance provisioned in the preprod stage may utilize resources that are configurable to be deployed across data centers in a distributed manner (e.g., storage systems may be distributed across data centers in different geolocations) and may furthermore require security credentials to issue requests and fulfill requests for resources in different data centers (e.g., cross-center communications may be encrypted under a cryptographically protected communications session such as Transport Layer Security (TLS) and/or may require a valid access token for requests to be fulfilled)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao and Hodge’s teaching to Jodoin’s in order to facilitate deployment of software in a distributed computing environment by enabling safely creating and updating resources configured as code, forming new-regions without manual intervention, and preventing simultaneous software and resource configuration changes in a same region (Jodoin [Summary]).

	Gao, Hodge and Jodoin did not teach
	the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application.
a multi-cloud computing environment.

	However, Abbondanzio teaches
	the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application (Paragraph 0038, Cloud computing nodes 201A-201N may collectively or individually be referred to as cloud computing nodes 201 or cloud computing node 201, respectively. Cloud computing nodes 201A-N are each coupled to an administrative server 301 configured to provide data center-level functions of communicating with hypervisors on cloud computing nodes 201 to install virtual machines, terminate/suspend virtual machines and relocate virtual machines from one cloud computing node 201 to another within the data center; Paragraph 0041, Each guest operating system 308A, 308B may host one or more virtual machine applications 309A-309C (identified as “VM 1,” “VM 2” and “VM 3,” respectively, in FIG. 3), such as Java™ virtual machines. For example, guest operating system 308A hosts virtual machine applications 309A-309B. Guest operating system 308B hosts virtual machine application 309C).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Hodge and Jodoin’s teaching to Abbondanzio’s in order to perform maintenance operations i.e. updating firmware, on a cloud computing node utilized by cloud computing devices in a virtualized computer environment by receiving an indication that a maintenance operation is to be performed on a cloud computing node and identifying virtual machines to be affected by the maintenance operation, where the machines are located in the computing node (Abbondanzio [Summary]).

	Gao, Hodge, Jodoin and Abbondanzio did not specifically teach
a multi-cloud computing environment.

	However, Wang teaches
a multi-cloud computing environment (Paragraph 0019, the distributed computing system may be located within a data center managed by a cloud computing service provider fe.g., WINDOWS AZURE cloud computing offered by the Microsoft Corporation of Redmand Wash).

It would have been obvious to a person having ordinary skilled in the art before the effective filing date of the claimed Invention to have combined Gao, Hodge, Jodoin and Abbondanzio’s teaching ta Wang’s in order to maintain compatibility between applications in computing system, involving communicating the determination that first and second applications are compatible by comparing an explicit enumeration of added features or removed features in a feature set of the first application and a feature set of the second application (Wang [Summary]).


Regarding Claim 2, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The system of claim 1, wherein the first set of configurations are associated with a first iteration of configurations for the information technology infrastructure, and wherein the second set of configurations are associated with a second iteration of configurations for the information technology infrastructure (Gao [Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 3, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The system of claim 2.

Gao did not teach
wherein the first iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a first environment, and wherein the second iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a second environment.

However, Hodge (US9003406) teaches 
wherein the first iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a first environment, and wherein the second iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a second environment (12:36-65, In 602, the blueprint is verified. In 604, an environment template configuration is received. In some embodiments, an environment template configuration comprises the identity of a blueprint needed to build the template and other template-specific parameter values. In various embodiments, an environment template configuration specifies a blueprint to consume which configures a list of virtual machine clusters into which software will be installed, a default resource allocation to each virtual machine, a default initial number of virtual machines in a virtual machine cluster).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Regarding Claim 4, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The system of claim 3.

Gao did not teach 
wherein the first environment and the second environment each comprise a different one of a development environment, a staging environment and a production environment.

However, Hodge teaches
wherein the first environment and the second environment each comprise a different one of a development environment, a staging environment and a production environment (7:12-67, In some embodiments, these details will differ between or across different kinds of environments (for example, development environments, test environments, staging environments, production environments, or any other appropriate kind of environments)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Regarding Claim 5, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The system of claim 1, wherein the first set of configurations are associated with a first portion of the information technology infrastructure, and wherein the second set of configurations are associated with a second portion of the information technology infrastructure (Gao [Paragraph 0061, the mechanism of the present invention makes a determination as to whether the order is to be provisioned, modified, or deprovisioned based on an order type that is defined in the catalog by the catalog designer (step 818). If the order is to be provisioned, the mechanism of the present inventions first reserves resources by creating an application model and generating a corresponding deployment plan from the deployment plan template (step 820)) Examiner Comments:  Since the resources are reserved for each application instance in Gao, we can conclude that each application instance uses different portions of the data center.

Regarding Claim 6, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The system of claim 5, wherein the first portion of the information technology infrastructure and the second portion of the information technology infrastructure each comprise a different one of the hardware resources, software resources, and network resources (Gao [Paragraph 0037, For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 7, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The system of claim 1, wherein the first workspace is associated with a first team of users, wherein the second workspace is associated with a second team of users, wherein the first workspace is inaccessible to the second team of users, and wherein the second workspace is inaccessible to the first team of users (Gao [Paragraph 0050, a catalog entry may be ordered by multiple customers who demand their own instance of the server. To support multiple service instances, deployment plan template 700 is defined for an application])  Examiner Comments:  The customers in Gao is interpreted to the claimed team of users.  Each customer can be associated with different application instances.

Regarding Claim 9, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The system of claim 1, wherein the configuration file includes a programming code-based representation of one or more resources at the information technology infrastructure (Gao [Paragraph 0037, For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 10, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The system of claim 1, wherein the merging of the configuration file into the first workspace and/or the second workspace modifies at least one configuration for the information technology infrastructure, and wherein the at least one configuration is modified by at least setting and/or modifying, based at least on the configuration file, one or more variables associated with the first workspace and/or the second workspace (Gao [Paragraph 0062, if the order is to be modified, the mechanism of the present invention receives a modify order initiated from a modified catalog item created by the catalog designer (step 824) and sends the modify order to the service provisioning system using the same or additional deployment parameters with the original order (step 826). For example, a catalog item of email account service may be modified with a catalog item that adds additional storage space to the email account. After the modify order is initiated, the service provisioning system then modifies the existing application instance using the modify order parameters (step 828). Thus, the process terminates thereafter]).

Regarding Claim 11, Gao teaches
A computer implemented method, comprising: 
simultaneously maintaining a first workspace and a second workspace, the first workspace configured to maintain a first set of configurations for an information technology infrastructure for a software application, the second workspace configured to maintain a second set of configurations for the information technology infrastructure for the software application (Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application) Examiner Comments:  The application instances in Gao are interpreted to the claimed worksapces; 
the information technology infrastructure comprising a plurality of resource types, the resource types comprising a hardware resource type, a software resource type, and a network resource type, the hardware resource type comprising hardware resources, the software resource type comprising software resources, and the network resource type comprising network resources (Paragraph 0010, Embodiments of the present invention provide a first mechanism to deploy multiple instances of an application in a data center; Paragraph 0033, data center 400 includes resources, such as, customer 402, server 404, Virtual Local Area Network (VLAN) 406, subnet 408, router 410, switch 412, software products 416, load balancer 418, and data container 420) Examiner Comment:  The datacenter is interpreted to the claimed information technology infrastructure.  The server 404 is interpreted to hardware resource type.  The software products 416 are interpreted to software resource type, and VLAN 406 is interpreted to network resource type
generating, based at least on the first workspace and/or the second workspace, an execution plan that includes one or more operations to apply, to the information technology infrastructure, the one or more new configurations specified in the configuration file (Paragraph 0040, deployment plan template 500 is created by the mechanism of the present invention for each application that requires multiple instances. Deployment plan template 500 describes what data center resources are needed and configured, as well as, software modules that need to be installed on the servers; Paragraph 0041, At runtime, deployment parameter set 502 is exposed to the user via a user interface. The user is prompted for resolution of the parameter values in deployment parameter set 502. After the user enters the parameter values, corresponding deployment plan 504 is generated) Examiner comments: The deployment plan in Gao is interpreted to teach the claimed execution plan ; 
and applying, based at least on the execution plan, the one or more new configurations including by at least provisioning, modifying, and/or de-provisioning one or more resources at the information technology infrastructure (Paragraph 0042, When the scheduled deployment time arrives, data center automation system 508 retrieves deployment plan 504 that is sufficient to deploy application instance of logical application model 506 to the data center).

Gao did not specifically teach
the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application
the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type;
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure,
a multi-cloud computing environment.

However, Hodge (US9003406) teaches 
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure (7:12-67, provisioning environment 212 comprises installing the virtual machines comprising environment template 206 on a virtual computing host. In some embodiments, the process of provisioning environment 212 is affected by environment configuration 210. In some embodiments, the enterprise software client provides environment template configuration 210 to customize the process of provisioning environment 212).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

	Gao and Hodge did not teach
the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type,
	a multi-cloud computing environment.

	However, Jodoin teaches
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type (8:49-67, a PreProd Stage 108B (preproduction) may be deployed based on a PreProd infrastructure template 106B (preproduction infrastructure template) and may, furthermore, specify a configuration that is different from those specified in the beta stage--as an example, service code 110 running on a virtual machine instance provisioned in the preprod stage may utilize resources that are configurable to be deployed across data centers in a distributed manner (e.g., storage systems may be distributed across data centers in different geolocations) and may furthermore require security credentials to issue requests and fulfill requests for resources in different data centers (e.g., cross-center communications may be encrypted under a cryptographically protected communications session such as Transport Layer Security (TLS) and/or may require a valid access token for requests to be fulfilled)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao and Hodge’s teaching to Jodoin’s in order to facilitate deployment of software in a distributed computing environment by enabling safely creating and updating resources configured as code, forming new-regions without manual intervention, and preventing simultaneous software and resource configuration changes in a same region (Jodoin [Summary]).

Gao, Hodge and Jodoin did not teach
	the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application,
	a multi-cloud computing environment.

	However, Abbondanzio teaches
	the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application (Paragraph 0038, Cloud computing nodes 201A-201N may collectively or individually be referred to as cloud computing nodes 201 or cloud computing node 201, respectively. Cloud computing nodes 201A-N are each coupled to an administrative server 301 configured to provide data center-level functions of communicating with hypervisors on cloud computing nodes 201 to install virtual machines, terminate/suspend virtual machines and relocate virtual machines from one cloud computing node 201 to another within the data center; Paragraph 0041, Each guest operating system 308A, 308B may host one or more virtual machine applications 309A-309C (identified as “VM 1,” “VM 2” and “VM 3,” respectively, in FIG. 3), such as Java™ virtual machines. For example, guest operating system 308A hosts virtual machine applications 309A-309B. Guest operating system 308B hosts virtual machine application 309C).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Hodge and Jodoin’s teaching to Abbondanzio’s in order to perform maintenance operations i.e. updating firmware, on a cloud computing node utilized by cloud computing devices in a virtualized computer environment by receiving an indication that a maintenance operation is to be performed on a cloud computing node and identifying virtual machines to be affected by the maintenance operation, where the machines are located in the computing node (Abbondanzio [Summary]).

Gao, Hodge, Jodoin and Abbondanzio did not specifically teach
a multi-cloud computing environment.

	However, Wang teaches
a multi-cloud computing environment (Paragraph 0019, the distributed computing system may be located within a data center managed by a cloud computing service provider fe.g., WINDOWS AZURE cloud computing offered by the Microsoft Corporation of Redmand Wash).

It would have been obvious to a person having ordinary skilled in the art before the effective filing date of the claimed Invention to have combined Gao, Hodge, Jodoin and Abbondanzio’s teaching ta Wang’s in order to maintain compatibility between applications in computing system, involving communicating the determination that first and second applications are compatible by comparing an explicit enumeration of added features or removed features in a feature set of the first application and a feature set of the second application (Wang [Summary]).

Regarding Claim 12, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The method of claim 11, wherein the first set of configurations are associated with a first iteration of configurations for the information technology infrastructure, and wherein the second set of configurations are associated with a second iteration of configurations for the information technology infrastructure (Gao [Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 13, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The method of claim 12.

Gao did not teach
wherein the first iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a first environment, and wherein the second iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a second environment.

However, Hodge (US9003406) teaches 
wherein the first iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a first environment, and wherein the second iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a second environment (12:36-65, In 602, the blueprint is verified. In 604, an environment template configuration is received. In some embodiments, an environment template configuration comprises the identity of a blueprint needed to build the template and other template-specific parameter values. In various embodiments, an environment template configuration specifies a blueprint to consume which configures a list of virtual machine clusters into which software will be installed, a default resource allocation to each virtual machine, a default initial number of virtual machines in a virtual machine cluster).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Regarding Claim 14, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The method of claim 13.

Gao did not teach 
wherein the first environment and the second environment each comprise a different one of a development environment, a staging environment, and a production environment.

However, Hodge teaches
wherein the first environment and the second environment each comprise a different one of a development environment, a staging environment, and a production environment (7:12-67, In some embodiments, these details will differ between or across different kinds of environments (for example, development environments, test environments, staging environments, production environments, or any other appropriate kind of environments)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Regarding Claim 15, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The method of claim 11, wherein the first set of configurations are associated with a first portion of the information technology infrastructure, and wherein the second set of configurations are associated with a second portion of the information technology infrastructure (Gao [Paragraph 0061, the mechanism of the present invention makes a determination as to whether the order is to be provisioned, modified, or deprovisioned based on an order type that is defined in the catalog by the catalog designer (step 818). If the order is to be provisioned, the mechanism of the present inventions first reserves resources by creating an application model and generating a corresponding deployment plan from the deployment plan template (step 820)) Examiner Comments:  Since the resources are reserved for each application instance in Gao, we can conclude that each application instance uses different portions of the data center.

Regarding Claim 16, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The method of claim 15, wherein the first portion of the information technology infrastructure and the second portion of the information technology infrastructure each comprise a different one of the hardware resources, software resources, and network resources (Gao [Paragraph 0037, For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 17, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The method of claim 11, wherein the first workspace is associated with a first team of users, wherein the second workspace is associated with a second team of users, wherein the first workspace is inaccessible to the second team of users, and wherein the second workspace is inaccessible to the first team of users (Gao [Paragraph 0050, a catalog entry may be ordered by multiple customers who demand their own instance of the server. To support multiple service instances, deployment plan template 700 is defined for an application])  Examiner Comments:  The customers in Gao is interpreted to the claimed team of users.  Each customer can be associated with different application instances.

Regarding Claim 19, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The method of claim 11, wherein the configuration file includes a programming code-based representation of one or more resources at the information technology infrastructure (Gao [Paragraph 0037, For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 20, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The method of claim 11, wherein the merging of the configuration file into the first workspace and/or the second workspace modifies at least one configuration for the information technology infrastructure, and wherein the at least one configuration is modified by at least setting and/or modifying, based at least on the configuration file, one or more variables associated with the first workspace and/or the second workspace (Gao [Paragraph 0062, if the order is to be modified, the mechanism of the present invention receives a modify order initiated from a modified catalog item created by the catalog designer (step 824) and sends the modify order to the service provisioning system using the same or additional deployment parameters with the original order (step 826). For example, a catalog item of email account service may be modified with a catalog item that adds additional storage space to the email account. After the modify order is initiated, the service provisioning system then modifies the existing application instance using the modify order parameters (step 828). Thus, the process terminates thereafter]).

Regarding Claim 21, Gao teaches
A non-transitory computer readable medium storing instructions, which when executed by at least data processor, result in operations comprising: 
simultaneously maintaining a first workspace and a second workspace, the first workspace configured to maintain a first set of configurations for an information technology infrastructure for a software application, the second workspace configured to maintain a second set of configurations for the information technology infrastructure for the software application (Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application) Examiner Comments:  The application instances in Gao are interpreted to the claimed worksapces; 
the information technology infrastructure comprising a plurality of resource types, the resource types comprising a hardware resource type, a software resource type, and a network resource type, the hardware resource type comprising hardware resources, the software resource type comprising software resources, and the network resource type comprising network resources (Paragraph 0010, Embodiments of the present invention provide a first mechanism to deploy multiple instances of an application in a data center; Paragraph 0033, data center 400 includes resources, such as, customer 402, server 404, Virtual Local Area Network (VLAN) 406, subnet 408, router 410, switch 412, software products 416, load balancer 418, and data container 420) Examiner Comment:  The datacenter is interpreted to the claimed information technology infrastructure.  The server 404 is interpreted to hardware resource type.  The software products 416 are interpreted to software resource type, and VLAN 406 is interpreted to network resource type
generating, based at least on the first workspace and/or the second workspace, an execution plan that includes one or more operations to apply, to the information technology infrastructure, the one or more new configurations specified in the configuration file (Paragraph 0040, deployment plan template 500 is created by the mechanism of the present invention for each application that requires multiple instances. Deployment plan template 500 describes what data center resources are needed and configured, as well as, software modules that need to be installed on the servers; Paragraph 0041, At runtime, deployment parameter set 502 is exposed to the user via a user interface. The user is prompted for resolution of the parameter values in deployment parameter set 502. After the user enters the parameter values, corresponding deployment plan 504 is generated) Examiner comments: The deployment plan in Gao is interpreted to teach the claimed execution plan ; 
and applying, based at least on the execution plan, the one or more new configurations including by at least provisioning, modifying, and/or de-provisioning one or more resources at the information technology infrastructure (Paragraph 0042, When the scheduled deployment time arrives, data center automation system 508 retrieves deployment plan 504 that is sufficient to deploy application instance of logical application model 506 to the data center).

Gao did not specifically teach
the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application
the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type;
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure,
a multi-cloud computing environment.

However, Hodge (US9003406) teaches 
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure (7:12-67, provisioning environment 212 comprises installing the virtual machines comprising environment template 206 on a virtual computing host. In some embodiments, the process of provisioning environment 212 is affected by environment configuration 210. In some embodiments, the enterprise software client provides environment template configuration 210 to customize the process of provisioning environment 212).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

	Gao and Hodge did not teach
	the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type,
	a multi-cloud computing environment.

	However, Jodoin teaches
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type (8:49-67, a PreProd Stage 108B (preproduction) may be deployed based on a PreProd infrastructure template 106B (preproduction infrastructure template) and may, furthermore, specify a configuration that is different from those specified in the beta stage--as an example, service code 110 running on a virtual machine instance provisioned in the preprod stage may utilize resources that are configurable to be deployed across data centers in a distributed manner (e.g., storage systems may be distributed across data centers in different geolocations) and may furthermore require security credentials to issue requests and fulfill requests for resources in different data centers (e.g., cross-center communications may be encrypted under a cryptographically protected communications session such as Transport Layer Security (TLS) and/or may require a valid access token for requests to be fulfilled)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao and Hodge’s teaching to Jodoin’s in order to facilitate deployment of software in a distributed computing environment by enabling safely creating and updating resources configured as code, forming new-regions without manual intervention, and preventing simultaneous software and resource configuration changes in a same region (Jodoin [Summary]).

Gao, Hodge and Jodoin did not teach
	the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application,
a multi-cloud computing environment,

	However, Abbondanzio teaches
	the first workspace and the second workspace comprising cloud-based information technology infrastructure of hardware and software resources for hosting and executing at least one cloud-based software application (Paragraph 0038, Cloud computing nodes 201A-201N may collectively or individually be referred to as cloud computing nodes 201 or cloud computing node 201, respectively. Cloud computing nodes 201A-N are each coupled to an administrative server 301 configured to provide data center-level functions of communicating with hypervisors on cloud computing nodes 201 to install virtual machines, terminate/suspend virtual machines and relocate virtual machines from one cloud computing node 201 to another within the data center; Paragraph 0041, Each guest operating system 308A, 308B may host one or more virtual machine applications 309A-309C (identified as “VM 1,” “VM 2” and “VM 3,” respectively, in FIG. 3), such as Java™ virtual machines. For example, guest operating system 308A hosts virtual machine applications 309A-309B. Guest operating system 308B hosts virtual machine application 309C).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Hodge and Jodoin’s teaching to Abbondanzio’s in order to perform maintenance operations i.e. updating firmware, on a cloud computing node utilized by cloud computing devices in a virtualized computer environment by receiving an indication that a maintenance operation is to be performed on a cloud computing node and identifying virtual machines to be affected by the maintenance operation, where the machines are located in the computing node (Abbondanzio [Summary]).

Gao, Hodge, Jodoin and Abbondanzio did not specifically teach
a multi-cloud computing environment.

	However, Wang teaches
a multi-cloud computing environment (Paragraph 0019, the distributed computing system may be located within a data center managed by a cloud computing service provider fe.g., WINDOWS AZURE cloud computing offered by the Microsoft Corporation of Redmand Wash).

It would have been obvious to a person having ordinary skilled in the art before the effective filing date of the claimed Invention to have combined Gao, Hodge, Jodoin and Abbondanzio’s teaching ta Wang’s in order to maintain compatibility between applications in computing system, involving communicating the determination that first and second applications are compatible by comparing an explicit enumeration of added features or removed features in a feature set of the first application and a feature set of the second application (Wang [Summary]).



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20060245354), in view of Hodge (US9003406), Jodoin (US 10318285), Abbondanzio (US 20130191543), and Wang (US 20140282395), further in view of Nickolov (US 20170034023).

Regarding Claim 8, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The system of claim 1.

Gao, Hodge, Jodoin, Abbondanzio and Wang did not teach
further comprising: pulling, from a version controller, the configuration file, the configuration file being pulled in response to receiving, from a webhook at the version controller, a notification of the configuration file being committed at the version controller.

However, Nickolov (US 20170034023) teaches 
further comprising: pulling, from a version controller, the configuration file, the configuration file being pulled in response to receiving, from a webhook at the version controller, a notification of the configuration file being committed at the version controller (Paragraph 0173, Continuous delivery (CD) is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time, as well as performing automated releases. It aims at building, testing, and releasing software faster and more frequently. The approach helps reduce the cost, time, and risk of delivering changes by allowing for more incremental updates to applications in production. In some embodiments, the CI & CD Systems 304 use the APIs 330 (directly, or indirectly, through webhooks) to determine if new test or release is needed and/or to obtain configuration recommendations, evaluations and/or DGRI scores).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Hodge, Jodoin, Abbondanzio and Wang teaching to Nickolov’s in order to ensure improving the visibility into the impact of the server configuration changes after performing the changes in an effective manner and improving the performance and the security based on the data from the external sources in a reliable manner (Nickolov [Summary]).

Regarding Claim 18, Gao, Hodge, Jodoin, Abbondanzio and Wang teach
The method of claim 11.

Gao, Hodge, Jodoin, Abbondanzio and Wang did not teach
further comprising: pulling, from a version controller, the configuration file, the configuration file being pulled in response to receiving, from a webhook at the version controller, a notification of the configuration file being committed at the version controller.

However, Nickolov (US 20170034023) teaches 
further comprising: pulling, from a version controller, the configuration file, the configuration file being pulled in response to receiving, from a webhook at the version controller, a notification of the configuration file being committed at the version controller (Paragraph 0173, Continuous delivery (CD) is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time, as well as performing automated releases. It aims at building, testing, and releasing software faster and more frequently. The approach helps reduce the cost, time, and risk of delivering changes by allowing for more incremental updates to applications in production. In some embodiments, the CI & CD Systems 304 use the APIs 330 (directly, or indirectly, through webhooks) to determine if new test or release is needed and/or to obtain configuration recommendations, evaluations and/or DGRI scores).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Hodge, Jodoin, Abbondanzio and Wang teaching to Nickolov’s in order to ensure improving the visibility into the impact of the server configuration changes after performing the changes in an effective manner and improving the performance and the security based on the data from the external sources in a reliable manner (Nickolov [Summary]).

Response to Arguments
Applicant argues that “Hodge fails to disclose, or even reasonably suggest, merging new configurations to first and/or second workspaces of an information technology infrastructure. Hodge merely discloses application deployment in a virtual infrastructure, where a full set of configurations are applied to the application prior to deployment, and then not changed or merged with new configurations”.

Examiner respectfully disagrees. Hodge discloses “the enterprise software client provides environment template configuration 210 to customize the process of provisioning environment 212” (See Col 7: ln 12-67).  Hodge further defines the environment configuration “environment sizing values and one or more environment endpoints, and provision an environment using the environment template and the environment configuration, wherein the environment is for running a deployed application” (See Col 2: ln 59-67).  By applying the environment configuration to provision environment 212, one of ordinary skilled in the art can assume that new configurations has applied to the environment 212, that wasn’t previously applied.	
		
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191